ORDER

PER CURIAM:
Bobbie Proctor appeals from a judgment entered in favor of the defendants in her medical malpractice action against Dr. Timothy Blackburn and the Kansas City Heart Group, P.C. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence and is not against the weight of the evidence, the trial court did not abuse its discretion, and no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).